Citation Nr: 0125829	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-00 191A	)	DATE
	)
	)


THE ISSUE


Whether an August 3, 1967 decision, in which the Board of 
Veterans' Appeals denied entitlement to retroactive benefits 
for psychophysiological gastrointestinal and musculoskeletal 
reaction from the date following the veteran's discharge from 
Korean Conflict, should be revised on the basis of clear and 
unmistakable error. 



REPRESENTATION


Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  In an Informal Hearing Presentation dated 
October 2000, the veteran's representative submitted a claim 
on the veteran's behalf alleging clear and unmistakable error 
(CUE) in a Board of Veterans' Appeals (Board) August 1967 
decision. 


FINDINGS OF FACT

1.  In a decision issued on August 3, 1967, the Board denied 
the veteran entitlement to retroactive benefits for 
psychophysiological gastrointestinal and musculoskeletal 
reaction from the date following the veteran's discharge from 
Korean Conflict.

2.  The veteran has not clearly and specifically alleged any 
errors of fact or law in the August 1967 Board decision, 
explained the legal or factual basis of such allegations, or 
indicated why the result of that decision would have been 
manifestly different but for the error. 


CONCLUSION OF LAW

The veteran's motion for revision of the August 3, 1967 
decision, in which the Board of Veterans' Appeals denied 
entitlement to retroactive benefits for psychophysiological 
gastrointestinal and musculoskeletal reaction from the date 
following the veteran's discharge from Korean Conflict, fails 
to allege with the requisite specificity a claim of clear and 
unmistakable error.  38 U.S.C.A. §§ 7105, 7111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.105(a), 20.1404 (2000); 66 
Fed. Reg. 35,902-35,903 (July 10, 2001) (to be codified as 
amended at 38 C.F.R. 
§§ 20.1404, 20.1409).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision issued on August 3, 1967, the Board denied the 
veteran entitlement to retroactive benefits for 
psychophysiological gastrointestinal and musculoskeletal 
reaction from the date following the veteran's discharge from 
Korean Conflict.  The veteran claims that this decision 
should be revised on the basis of clear and unmistakable 
error (CUE).   

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2001), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested based on CUE in a Board decision may be filed at 
any time after the underlying decision is rendered.  Pursuant 
to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (2000).  A request for revision of a Board decision 
based on CUE may be instituted by the Board on its own motion 
or upon the request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2000).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Prior to deciding whether the August 1967 decision involves 
CUE, the Board must determine whether, as a threshold matter, 
the veteran has plead CUE with the specificity required by 
regulation.  

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of a failure to 
follow regulations or a failure to give 
due process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  

66 Fed. Reg. 35,902-35,903 (July 10, 2001) (to be codified as 
amended at 38 C.F.R. § 20.1404). 

In this case, neither the veteran, nor his representative has 
identified a specific error of fact or law in the Board's 
August 1967 decision.  In the representative's October 2000 
Informal Hearing Presentation, which the Board construed as a 
motion for revision of the August 1967 decision based on CUE, 
the representative merely alleges that the evidence that was 
of record at the time the Board rendered its decision was 
sufficient to establish the veteran's entitlement to service 
connection for psychiatric and gastrointestinal disorders, 
effective from 1953, rather than from 1966.  The 
representative does not indicate that the correct facts, as 
they were known in August 1967, were not before the Board, or 
that the Board failed to consider facts that were of record.

After the veteran's representative filed the aforementioned 
Informal Hearing Presentation, the Board contacted the 
veteran by letter, informed him of the regulations pertinent 
to his CUE claim, and provided him time to review the 
regulations and to submit additional argument in support of 
his claim.  Following this notification, the veteran 
submitted copies of four written statements, including two of 
his own, one of which had been written to a state 
representative, one from his spouse, and one from his 
representative.  In these statements, the veteran, his 
representative and his spouse do not identify a specific 
error of fact or law in the Board's August 1967 decision.  
Instead, the veteran and his spouse argue that, although they 
are unable to prove it, the veteran's current psychiatric and 
gastrointestinal disabilities, for which he is presently 
assigned 70 and 30 percent disability evaluations, 
respectively, were evident and equally severe in 1952, when 
he was discharged from service.  The representative argues 
that evidence available in August 1967 was misconstrued.  He 
does not, however, specify the evidence to which he is 
referring.  

Inasmuch as the veteran has not clearly and specifically 
alleged any errors of fact or law in the August 1967 Board 
decision, explained the legal or factual basis of such 
allegations, or indicated why the result of that decision 
would have been manifestly different but for the error, this 
CUE motion must be dismissed pursuant to 66 Fed. Reg. 35,902-
35,903 (July 10, 2001) (to be codified as amended at 38 
C.F.R. 
§ 20.1404). 


ORDER

The veteran's motion for revision of the August 3, 1967 
decision, in which the Board denied entitlement to 
retroactive benefits for psychophysiological gastrointestinal 
and musculoskeletal reaction from the date following the 
veteran's discharge from Korean Conflict, is dismissed.   



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



